                          .IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DMSION
                                      No. S:20-CV-609-D


. ARTHUR E. DAVIS, m,                           )
                                                )
                            Plaintiff,          )
                                                )                 ORDER
                 v.                             )
                                                )
 DEBRA K. DAVIS, et al.,                        )
                                                )
                            Defendants.         )
                 \_

         On August 23, 2021, Arthur E. Davis, m("Davis" or ''plaintiff:") moved for an unbonded stay .

 of execution on judgment awarding attorneys' fees [D.E. 46]. On August 24, 2021, defendants

 responded in opposition [D.E. 47]. As explained below, the court denies Davis's motion.

         OnMay 12, 2021, this court granted defendants' motion to dismiss this action [D.E. 37]. The

 same day, this court entered a judgment dismissing this action and directing defendants to file their

 request for attorneys' fees and supporting documentation no later than June l4, 2021 [D.E. 38]. On

_June 9, 2021, plaintifffiled his notice ofappeal ''from the Judgment entered in this action on the 12th

 day of May, 2021" [D.E. 39].                       (



         On June 14, 2021, defendants filed their motion and request for attorneys' fees and an

 affidavit and exhibits in support [D.E. 43]. On July 22, 2021, this court granted defendants' motion

 for attorneys' fees [D.E. 44]. That order directed plaintiff to pay defendants' attorneys' fees in the

 amount of $18,309.S6 within 30 days of the order. See id. at 4. ;I>laintiff did not appeal the order.

         On August 18, 2021, three days before the deadline to pay defendants' attorneys' fees in

 compliance with the order, Davis asked this court stay the award of attorneys' fees pursuant to Rule




             Case 5:20-cv-00609-D Document 49 Filed 09/16/21 Page 1 of 2
     . 62 of the Federal Rules of Civil Procedure. See [D.E. 46]. dh August 24, 2021, defendants

'-   responded in opposition. See [D.E. 47].

            Rule 3(c)(1 )(B) of the Federal Rules of Appellate Procedure requires a notice of appeal to

     "desig,;,.ate the judgment, order, or part thereofbeing appealed." Fed. R. App. P. 3(c)(1 )(B). Plaintiff

     did not appeal the order awarding $18,309.56 in attorneys' fees.

            Plaintiff is not entitled~ a stay of execution of the order ~onceming attorneys' fees without

     bond un,der Rule 62 of the Federal Rules of Civil Procedure. Rule 62(a) grants an automatic stay

     of execution for 30 days from entry of an order, which time has now lapsed. Rule 62(b) permits a

     party to obtain a stay "by providing a bond or other security." Fed. R. Civ. P. 62(8). Plaintiff has

     not done so.

            Rule 62(e) only allows a stay of execution without bond if the appellant is (i) the United

     States; (2) an officer of the United States; (3) an agency of the United States; or (4) a department of

     the federal government. See Fed. R. Civ. P. 62(e). Plaintiff is not the United States, an officer or

     agent of the United States, or a department of the federal government.

            In sum, the court DENIES plaintiff's motion [D.E. 46]. Plaintiff SHALL comply with the
                                                        '
     order concerning attorneys' fees no~ later than October 15, 2021.

            SO ORDERED. This JJ!_ day of September, 2021.



                                                                   J~C.DEVERill
                                                                   United .States District Judge




                                                        2

                 Case 5:20-cv-00609-D Document 49 Filed 09/16/21 Page 2 of 2
